UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):July 2, 2012 COMVERSE TECHNOLOGY, INC. (Exact name of registrant as specified in its charter) NEW YORK 001-35303 13-3238402 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 810 Seventh Avenue, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code:(212) 739-1000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [x] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Items On July 2, 2012, Comverse Technology, Inc. (the "Company") issued a press release, announcing the appointment of Thomas B. Sabol as Senior Vice President, Chief Financial Officer of Comverse, Inc., a wholly-owned subsidiary of the Company, effective upon commencement of employment on July 24, 2012. A copy of the press release is filed as Exhibit 99.1 hereto and incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Press Release, dated July 2, 2012, issued by Comverse Technology, Inc. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMVERSE TECHNOLOGY, INC. Date: July 2, 2012 By: /s/Shefali A. Shah Name: Shefali A. Shah Title: Senior Vice President, General CounselandCorporate Secretary 3 Exhibit Index Exhibit No. Description Press Release, dated July 2, 2012, issued by Comverse Technology, Inc. 4
